DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed April 06, 2021 and further in response to Applicant Arguments/Remarks Made on November 08, 2021 (“Applicant Arguments”).
Claims 3, 4, 7, 9-10, 13, 14, 17 and 19-20 have been canceled.
Claims 1, 2, 5, 6, 8, 11-12, 15-16, 18 and 21-26 are pending.

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 11-12, 15-16, 18 and 21-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
Khan et al. (US 20130124349 A1)
Mills et al. (US 20150302383 A1)
Hutchison et al. (US 20050102188 A1)
Al-Bedaiwi et al. (US 20170109745 A1)
Peter Ho (US 11188919 B1)

Khan generally discloses, methods, systems, and computer readable media for utilizing and provisioning an aggregated soft card are disclosed. In one embodiment, the method includes receiving a request for an aggregated soft card from a mobile device, wherein the aggregated soft card includes a primary component soft card and at least one secondary component soft card. The method also includes requesting component soft card data associated with each of the primary component soft card and the at least one secondary component soft card from a plurality of issuing system servers. The method further includes generating aggregated soft card data by establishing a link among the component soft card data received from the plurality of issuing system servers and sending the aggregated soft card data to the mobile device. (See abstract).
Khan further discloses, in one embodiment, SP-TSM 106 receives the requested soft card data from the respective soft card issuing system servers that were contacted in block 204. For example, SP-TSM 106 may receive both the requested Mastercard soft card data and BestBuy soft card data from issuing system servers 110 and 108, respectively. As mentioned above, the component soft card data obtained from the issuing system servers may include credential, authentication, and account data corresponding to a subscriber user (e.g., associated with mobile device 102). In block 208, a link between the component soft cards is established to create an aggregated soft card. In one embodiment, SP-TSM 106 generates/creates an aggregated soft card (or associated aggregated soft card data) by establishing a link between the two component soft cards (e.g., the Mastercard credit soft card 

Mills generally discloses, methods and systems for providing the most suitable payment methods to a user in a specific transaction are described. A service provider uses information obtained from a merchant about the transaction and information the service provider knows about a user to generate a list of possible payment methods. The service provider determines which payment methods the user may want to use for the transaction by looking at, for example, user preferences, merchant preferences, and past purchases made by the user, and the payment methods are displayed on a user device. (See abstract).
Mills further discloses, “the service provider server 180 (e.g., token module 206) generates a client token. The client token includes information the service provider has for the user 102 based on past interactions with the user 102 and the information provided by the merchant in step 304. The information that the service provider may have includes past items purchased, past merchants the user 102 purchased from, past payment methods used, etc. In various embodiments, the service provider server 180 accumulates information about the user 

Hutchison generally discloses, a virtual payment system for ordering and paying for goods, services and content over an internetwork is disclosed. The virtual payment system comprises a commerce gateway component (52) and a credit processing server component (53). The virtual payment system is a secure, closed system comprising registered sellers and buyers. A buyer becomes a registered participant by applying for a virtual payment account. Likewise, a seller becomes registered by applying for a seller account. A buyer can instantly open an account on-line. That is, the credit processing component (53) immediately evaluates the buyer's virtual payment card application and assigns a credit limit to the account. Once an account is established, a digital certificate is stored on the registered participant's computer. The buyer can then order a product, i.e., goods, services or content from a seller and charge it to the virtual payment account. When the product is shipped, the seller notifies the commerce gateway component (52), which in turn notifies the credit processing server that applies the charges to the buyer's virtual payment account. The buyer can settle the charges using a prepaid account, a credit account, or by using reward points earned through use of the virtual payment card. A buyer may create sub-accounts that have additional limitations imposed on the owners of the sub-accounts. (See abstract).

Al-Bedaiwi generally discloses, a user can request provisioning of account information for an account to a plurality of resource providing entities. The account may be a new or existing account issued by an authorization computer. The authorization computer may prompt the user to select one or more resource providing entities to which to provision a token associated with the account. Processor server computer may then tokenize the account information associated with the account by determining a token for each resource providing entity selected by the user. In some cases, a token may be provisioned to an already existing account or profile (e.g., account on file) associated with a resource providing entity. In other cases, an account or profile associated with a resource providing entity may not yet exist and thus may be created before a token may be provisioned. Subsequently, the user may utilize provisioned tokens to conduct transactions. (See abstract).
Al-Bedaiwi further discloses, a user may be at a mall and may see an advertisement to utilize a card issuer by a certain issuer for rewards (e.g., gaining loyalty points). The user may open a wallet provider application on their mobile device. The wallet provider application may allow the user to enroll with issuers. Accordingly, the wallet provider application may collect user information from the user and send it to the issuer computer associated with the issuer indicated in the advertisement. The issuer may approve the user and send new account information to a processor server computer, which may also be a token service provider. The processor server computer may tokenize the card, and send a token back to the issuer computer. The issuer computer may send the token to the wallet provider and the wallet provider may provision the token on the user's mobile device. The user can then utilize the 

Ho generally discloses, a method of authenticating a smart card with a mobile device is disclosed. The method includes receiving and underwriting a new payment card application at a card issuer computing system. Upon completing the underwriting process and approving the new payment card application, the card issuer computing system issues an enabling token to the mobile device, which allows the mobile device to complete transactions based on a new payment card. (See abstract).
Ho further discloses, upon completing the underwriting process and approving the new payment card application, the payment card processing logic 118 can cause the physical smart card 104 corresponding to the new payment card application to be issued to the customer (e.g., sending the smart card 104 to the customer by mail). In one arrangement, the payment card processing logic 118 can be configured to notify the token provisioning logic 122 that the new payment card application has been approved. In one such arrangement, the token provisioning logic 122 can be configured to send an enabling payment card token to the mobile pay circuit 110, sufficient to allow the mobile pay circuit 110 to allow transactions involving debits against a new charge account associated with the approved new payment card application, which can be stored in the token database 124. The enabling payment card token replaces the preliminary payment card token. (See Col. [7] LN [42-57]).

The references Khan, Mills, Hutchison, Al-Bedaiwi and Ho disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
receive, from a mobile device using the communications module, a provisioning request for provisioning the mobile device with a payment method corresponding to a new credit account to be opened for a user in at least near- time, the provisioning request including identifying information for the user, the identifying information including an actual name of the user and a government identification number of the user; 
validate the identifying information; 
responsive to validation of the identifying information, send, to a server associated with the payment method using the communications module, a request, based on the provisioning request, to open the new credit account for the user and for assignment of a payment identifier to the new credit account, wherein the server is adapted to, responsive to the request, initiate automated adjudication as to whether credit should be extended to the user and the new credit account opened; 
receive, in at least near real time from the server using the communications module, an indication providing a newly-assigned payment identifier responsive to the request to open the new credit account for the user and for assignment of a payment identifier to the new credit account, the indication corresponding to a positive adjudication decision and the newly-assigned payment identifier including a primary 
obtain a single-use payment token corresponding to the newly-assigned payment identifier for making payments using the new credit account by: 
sending, to a token service provider using the communications module, a request for the single-use payment token comprising the newly- assigned payment identifier; 
receiving, from the token service provider using the communications module, the single-use payment token in response to the request for the single-use payment token, wherein the single-use payment token includes at least one of a tokenized PAN based on the PAN and a cryptographic PAN based on the PAN; and, 
send, to the mobile device using the communication module, a reply to the provisioning request comprising the single-use payment token for use in provisioning the mobile device for making payments using the payment method corresponding to the new credit account using the single-use payment token; 
receive, from the mobile device using the communication module, a request for payment using the single-use payment token, the request including the single-use payment token that comprises the at least one of the tokenized PAN and the cryptographic PAN; and 
complete a transaction based on the received single-use payment token;

Therefore, the claims of the instant application are not obvious over Khan, Mills, Hutchison, Al-Bedaiwi and Ho for the reasons given above. See also Applicant’s argument filed on November 08, 2021 and April 06, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Khan, Mills, Hutchison, Al-Bedaiwi and Ho because Khan is not concerned about a provisioning system only providing a single-use token to a user for provisioning the single-use token on a mobile device. Additionally, Khan is not concerned about the user not receiving a newly-assigned payment identifier including a primary account number (PAN) corresponding to a new credit account opened for the user.
Furthermore, Khan is not concerned about a provisioning system receiving a provisioning request for provisioning a mobile device with a payment method corresponding to a new credit account to be opened for a user, then forwarding the provisioning request to an issuer and the issuer assigns a newly-assigned payment identifier including a primary account number (PAN) and the provisioning system receives the PAN from the issuer and sends the PAN to a token service provider to obtain a tokenized single-use token. And forwarding the received single-use token to the user for provisioning the single-use token on the mobile device and allowing the user to utilize the single-use token for payment transaction.

Additionally, the combination of Khan, Mills, Hutchison, Al-Bedaiwi and Ho clearly destroys the intent and purpose of Khan taken alone and/or in view of Mills, Hutchison, Al-

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685